JS-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

INMATE # K-26787 CASE NUMBER

DEVIN HARMON, CV 19-8938-JLS (AGR)

 

PLAINTIFF(S)

Vv.
ORDER RE REQUEST TO PROCEED WITHOUT

PEOPLE OF THE STATE OF CALIFORNIA; PREPAYMENT OF FILING FEES

RAYMOND MADDEN; et al.,

 

DEFENDANT(S)

IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is hereby GRANTED.

IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the Court the
total filing fee of $350.00. An initial partial filing fee of $ must be paid within thirty (30) days of
the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case.
Thereafter, monthly payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).

 

 

Date

United States Magistrate Judge

IT IS RECOMMENDED that the Request to Proceed Without Prepayment of Filing Fees be DENIED for the
following reason(s):

 

 

X Inadequate showing of indigency. 0 éFrivolous, malicious, or fails to state a claim
Failure to authorize disbursements from upon which relief may be granted.
prison trust account to pay the filing fees. [1 Seeks monetary relief from a defendant immune
X Failure to provide certified copy of trust fund from such relief.
statement for the last six (6) months. C)_ Leave to amend would be futile.
C1 District Court lacks jurisdiction. (= This denial may constitute a strike under the
Ol Other “Three Strikes” provision governing the filing of
prisoner suits. See O'Neal v. Price, 531 F.3d
1146, 1153 (9th Cir. 2008).
Comments:

Plaintiff filed a complaint without paying the filing fee or filing request to proceed in forma pauperis (IFP).
Plaintiff failed to respond to court's 10/23/2019 order requiring that e or file an IFP request (over)

January 28 , 2020

 

 

Date United States Magistrate Judge ()

 

 

IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is:

O

O
wi
i)

GRANTED. IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the
Court the total filing fee of $350.00. An initial partial filing fee of $ must be paid within thirty (30) days of
the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case. Thereafter, monthly
payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).

DENIED. Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
DENIED, and this case is hereby DISMISSED immediately.

DENIED, with leave to amend within 30 days. Plaintiff may re-submit the IFP application and Complaint to this Court,
if submitted with the Certified Trust Account Statement and Disbursement Authorization. Plaintiff shall utilize the same
case number. If plaintiff fails to submit the required documents within 30 days, this case shall be DISMISSED.

01/30/2020 Wel FL
Date United*States District Judge

 

 

 

CV-73P (08/16) ORDER RE REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES
Page Two
Continued

within 30 days. The Court’s January 10, 2020 order granting an extension of time sua
sponte was returned by the postal service as undeliverable. Plaintiff has not filed a notice
of change of address or otherwise communicated with the court.
